Case 1:18-cv-01227-STA-jay Document 17 Filed 07/09/19 Page 1 of 1                     PageID 146



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


TRACY ARNOLD and                                     )
BILL ARNOLD,                                         )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       No. 1:18-cv-01227-STA-jay
                                                     )
CITY OF CRUMP, TENNESSEE;                            )
LARRY WILBANKS, in his official and                  )
individual capacity; TIM KELLY, in his               )
official and individual capacity;                    )
RANDALL WARREN; and GLEN                             )
SPENCER,                                             )
                                                     )
       Defendants.                                   )


      ORDER GRANTING PLAINTIFFS’ MOTION FOR EXTENSION OF TIME


       Before the Court is Plaintiffs’ Motion for Extension of Time to file objections to Magistrate

Judge York’s Report and Recommendation (ECF No. 14). (ECF No. 15.) Defendants responded,

not opposing the extension, but requesting a firm deadline, instead of an “open ended” deadline.

(ECF No. 16.) For good cause shown, Plaintiffs’ Motion is GRANTED. Plaintiffs must file their

objections to Magistrate Judge York’s Report and Recommendation on or before July 26, 2019.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: July 9, 2019
